 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brett Ingebretsen,                                No. CV-18-02616-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   City of Tempe, et al.,
13                  Defendants.
14
15         Pending before the Court is the Report and Recommendation (R&R) of Magistrate
16   Judge Willett, dismissing the First Amended Complaint for Plaintiff’s failure to comply
17   with the Court’s orders and to prosecute pursuant to Fed. R. Civ. P. 41(b). (Doc. 41.)
18   Neither party has objected to the R&R. The Court therefore accepts the R&R. Thomas v.
19   Arn, 474 U.S. 140, 150 (1985) (district court not required to review a magistrate judge’s
20   factual or legal conclusions absent objections); Colirio v. Arpaio, 2007 WL 328019, *1 (D.
21   Ariz. 2007).
22         Accordingly,
23         IT IS ORDERED that the R&R (Doc. 41) is accepted.
24         IT IS FURTHER ORDERED that the action is dismissed without prejudice for
25   failure to prosecute, and the Clerk of Court shall enter judgment accordingly.
26         Dated this 4th day of June, 2019.
27
28
